



Exhibit 10(rr)


____________ Deferred Stock Units    Date of Grant: May 24, 2016


DEFERRED STOCK UNIT AWARD


DENBURY RESOURCES INC.


DIRECTOR DEFERRED COMPENSATION PLAN
(WITH RESPECT TO DEFERRED LONG TERM INCENTIVE AWARDS)


THIS DEFERRED STOCK UNIT AWARD (this “Award”) is made effective on the Date of
Grant by Denbury Resources Inc. (the “Company”) in favor of _________
(“Holder”), a non-employee member of the Board of Directors (“Board”) of the
Company.


WHEREAS, the Holder completed a Long Term Incentive Award Deferral Election Form
with respect to the directly preceding calendar year (“Election”), pursuant to
Section 8(b) of the Denbury Resources Inc. Director Deferred Compensation Plan,
as amended and/or restated (“Plan”), and timely filed such Election with the
Company as required under the Plan with respect to the directly preceding
calendar year for services rendered as a Board member during the current
calendar year;


WHEREAS, consistent with any Election made by the Holder, the Company desires to
grant to the Holder certain number of Deferred Stock Units set forth below for
services rendered by the Holder to the Company as a member of the Board in
accordance with the terms of the Plan, substantially equal in value to an
equivalent number of whole shares of “Common Stock” (as defined below) on the
Date of Grant, which vested Deferred Stock Units shall be paid as specified in
this Award and the Plan;


WHEREAS, for purposes of this Award, “Common Stock” means shares of the common
stock of the Company that are registered by the Company under the 2004 Omnibus
Stock and Incentive Plan for Denbury Resources Inc., as amended and/or restated
(the “Incentive Plan”);


WHEREAS, notwithstanding the directly preceding clause concerning the Incentive
Plan, the Company and Holder understand and agree that the provisions of the
Incentive Plan shall not apply to this Award, except as explicitly provided in
the Plan;


WHEREAS, in accordance with the provisions of Section 8(a)(2) of the Plan, the
Award DSUs will be issued by the Company in the Holder’s name and credited to
the Holder’s Deferred Stock Unit Account under the Plan until such time as a
Distribution Event occurs, after which time the Company shall make delivery of
Common Stock for any Vested DSUs, in accordance with the terms of this Award and
the Plan; and


WHEREAS, the Company and Holder understand and agree that this Award is in all
respects subject to the terms, definitions and provisions of the Plan and the
applicable Election, all of which are incorporated herein by reference, except
to the extent otherwise expressly provided in this Award.


NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties agree as follows:






A-1



--------------------------------------------------------------------------------





1.    Deferred Stock Unit Award. The Company hereby grants and delivers to the
Holder an aggregate of _____________________________ Deferred Stock Units
(“Award DSUs”) on the terms and conditions set forth in the Plan and
supplemented in this Award, including, without limitation, the restrictions more
specifically set forth in Sections 2 and 6 below. Such Award DSUs shall be
credited to the Holder’s Deferred Stock Unit Account. The Award DSUs shall be
adjusted from time to time as provided in the Plan.


2.    Vesting of Award DSUs. The restrictions on the Award DSUs shall lapse
(Award DSUs to which restrictions have lapsed being herein referred to as
“Vested DSUs”) and such Award DSUs shall become non-forfeitable on the
occurrence (if any) of the earliest of the dates set forth in (a) through (d)
below (“Vesting Dates”):


(a)
May 23, 2017;



(b)    the date of Holder’s death or Disability;
(c)    the date of a Change of Control; and
(d)
the date of a Post-Separation Change of Control.

For purposes of this Award, the term “Post-Separation Change of Control” means a
Change of Control that occurs following Holder’s Separation, but where such
Separation resulted from the Commencement of the Change of Control prior to
Holder’s Separation. For all purposes of this Award, the term “Commencement of
the Change of Control” shall mean the date on which any material action,
including without limitation through a written offer, open-market bid, corporate
action, proxy solicitation or otherwise, is taken by a “person” (as defined in
Section 13(d) or Section 14(d)(2) of the 1934 Act), or a “group” (as defined in
Section 13(d)(3) of the 1934 Act), or their affiliates, to commence efforts
that, within 12 months after the date of such material action, leads to a Change
of Control involving such person, group, or their affiliates.


3.    Restrictions - Forfeiture of Award DSUs. The Award DSUs are subject to
restrictions including that all rights of Holder to any DSUs which have not
become Vested DSUs shall automatically, and without notice, terminate and shall
be permanently forfeited on the date of Holder’s Separation (other than by death
or Disability). Notwithstanding the foregoing, if there is an applicable
Post-Separation Change of Control, the previously forfeited Award DSUs (and any
corresponding Dividend Equivalents) shall be reinstated and become vested and,
for all purposes of this Award, Holder will be deemed to have Separated on the
day after such Post-Separation Change of Control.


4.    Withholding and Taxes. There will be no tax withholding with respect to
this Award. The Award is not subject to Section 83 of the Code, relating to
certain transfers of property, and Holder agrees and warrants that Holder will
not make an election under Section 83(b) with respect to the Award.


5,    Section 409A of the Code. The Company and Holder intend that this Award
will be administered in accordance with Section 409A of the Code by the
Committee. To the extent that any provision of this Award is ambiguous as to its
compliance with Section 409A of the Code, the provision shall be read by the
Committee in such a manner so that all payments hereunder comply with (or are
exempt from, as appropriate) Section 409A of the Code. Specifically, Separation
shall mean a “separation from service” within the meaning of Treasury Regulation
1.409A-9(h) and Disability shall mean a Disability that satisfies the
requirements of Treasury Regulation 1.409A-3(i)(4). The Holder agrees that this
Award may be amended unilaterally by the Company, as may be reasonably requested
by either party, and as may be necessary to fully




A-2



--------------------------------------------------------------------------------





comply with Section 409A of the Code (and all related rules and regulations) in
order to preserve the tax treatment to the extent possible of any payments and
benefits provided by this Award. Notwithstanding the foregoing, the Company
makes no representation or warranty, and the Holder acknowledges and agrees that
the Company, the Board, the Committee and all other persons who have involvement
with the operation and administration of this Plan and this Award shall have no
liability to the Holder or any other person for violations of Section 409A of
the Code if any provisions relating to the Plan, the Election or this Award are
determined to constitute deferred compensation subject to penalties and other
related taxes under Section 409A of the Code.


6.    Rights of Holder and Delivery of Vested Shares. No Common Stock shall be
issued at the time this Award is granted, and the Company will not be required
to set aside any funds or any property of the Company (or otherwise) for the
payment of this Award. The Holder has no voting or dividend rights with respect
to any Award DSUs or any other rights of a shareholder of Common Stock until
after a Distribution Event. However, in lieu of the right to receive regular
cash or stock dividends (Dividends) relative to such Award DSU, during the
restricted period, the Holder is entitled to a Dividend Equivalent whenever the
Company pays a Dividend on the shares of Common Stock underlying the Award DSUs,
in each case in accordance with, and subject to, the terms of the Plan and this
Award. Pursuant to the Deferral Election, the Committee shall deliver Common
Stock relating to any and all Vested DSUs granted under this Award to the Holder
as soon as reasonably possible upon the occurrence of a Distribution Event
(“Payment Period”), and in no event later than the number of days specified in
the Plan with respect to such Distribution Event; provided, however, that if any
Payment Period overlaps any two (2) calendar years, the Holder shall be paid as
provided in the Plan during the second (2nd) calendar year after the occurrence
of a Distribution Event. After the transfer of any Common Stock on the books and
records of the Company upon the occurrence of a Distribution Event, the Holder
agrees to hold and retain the required amount of Common Stock as specified in
the Company’s stock ownership guidelines, as potentially modified from time to
time. In the event a beneficiary is entitled to any benefits of the Holder,
payment of any Common Stock shall be effectuated as provided in a beneficiary
designation as soon as possible after the death of the Holder.


7.    No Transfers Permitted. The rights under this Award are not transferable
by the Holder other than as set forth in the Plan.


8.    No Right To Continued Board Service. Neither the Plan nor this Award shall
confer upon the Holder any right to continue to serve as a Director, nor shall
they interfere in any way with Holder’s right to resign or otherwise terminate
participation on the Board.


9.    Governing Law. Without limitation, this Award shall be construed and
enforced in accordance with, and be governed by, the laws of Delaware.


10.    Binding Effect. This Award shall inure to the benefit of and be binding
upon the heirs, executors, administrators, and permitted successors and assigns
of the parties hereto.


11.    Severability. If any provision of this Award is declared or found to be
illegal, unenforceable or void, in whole or in part, the remainder of this Award
will not be affected by such declaration or finding and each such provision not
so affected will be enforced to the fullest extent permitted by law.


12.    Committee Authority. This Award shall be administered by the Committee,
which shall adopt rules and regulations for carrying out the purposes of the
Award and, without limitation,




A-3



--------------------------------------------------------------------------------





may delegate all of what, in its sole discretion, it determines to be
ministerial duties to the Administrator; provided, further, that the
determinations under, and the interpretations of, any provision of the Award by
the Committee shall, in all cases, be in its sole discretion, and shall be final
and conclusive.


13.    Compliance with Securities Laws. Notwithstanding any provision of this
Award to the contrary, the issuance of Common Stock will be subject to
compliance with all applicable requirements of federal, state, or foreign law
with respect to such securities and with the requirements of any stock exchange
or market system upon which the Common Stock may then be listed. No Common Stock
will be issued hereunder if such issuance would constitute a violation of any
applicable federal, state, or foreign securities laws or other laws or
regulations or the requirements of any stock exchange or market system upon
which the Common Stock may then be listed. In addition, Common Stock will not be
issued hereunder unless (a) a registration statement under the Securities Act is
at the time of issuance in effect with respect to the shares issued or (b) in
the opinion of legal counsel of the Company, the shares issued may be issued in
accordance with the terms of an applicable exemption from the registration
requirements of the Securities Act. THE HOLDER IS CAUTIONED THAT DELIVERY OF
COMMON STOCK UPON THE VESTING OF AWARD DSUs GRANTED PURSUANT TO THIS AWARD MAY
NOT OCCUR UNLESS THE FOREGOING CONDITIONS ARE SATISFIED. The inability of the
Company to obtain from any regulatory body having jurisdiction the authority, if
any, deemed by the Company’s legal counsel to be necessary to the lawful
issuance and sale of any shares of Common Stock subject to the Award will
relieve the Company of any liability in respect of the failure to issue such
shares as to which such requisite authority has not been obtained. As a
condition to any issuance hereunder, the Company may require you to satisfy any
qualifications that may be necessary or appropriate to evidence compliance with
any applicable law or regulation and to make any representation or warranty with
respect to such compliance as may be requested by the Company. From time to
time, the Board and appropriate officers of the Company are authorized to take
the actions necessary and appropriate to file required documents with
governmental authorities, stock exchanges, and other appropriate persons to make
shares of Common Stock available for issuance.














































A-4



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has caused this Award to be executed on its
behalf by its duly authorized representatives on the Date of Grant.


 
DENBURY RESOURCES INC.
 
 
 
 
Per:
 
 
 
Phil Rykhoek, President and Chief Executive Officer
 
 
 
 
Per:
 
 
 
Mark Allen, Senior Vice President and Chief Financial Officer





Acknowledgment


The undersigned hereby acknowledges (i) receipt of this Award, (ii) the
opportunity to review the Plan, (iii) the opportunity to discuss this Award with
a representative of the Company, and the undersigned’s personal advisors, to the
extent the undersigned deems necessary or appropriate, (iv) the understanding of
the terms and provisions of the Award and the Plan, and (v) the understanding
that, by the undersigned’s signature below, the undersigned is agreeing to be
bound by all of the terms and provisions of this Award and the Plan.
Without limitation, the undersigned agrees to accept as binding, conclusive and
final all decisions or interpretations (including, without limitation, all
interpretations of the meaning of the provisions of the Plan, or this Award, or
both) of the Committee or the Administrator regarding any questions arising
under the Plan, or this Award, or both.


 
 
Dated:____________________________________
 
 
 
 
 
 
 
 
[Holder]

    




A-5

